DETAILED ACTION
Status of the Application
The Examiner acknowledges the following:
Claims 1-12 are withdrawn.
Claims 14-15 and 18-21 and 26 are cancelled. 
Claims 13, 16-17 and 22-25, and 27 are under current examination. 
Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied in view of the claim amendments. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 112 (indefinite)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13, 16-17 and 22-25, and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 27 recites that the absorbent carrier comprises “large pore crosslinked polymer crystals” and “highly concentrated polymer crystals”. Here the terms “large” and “highly” are  relative terms which renders the claim indefinite. The term “large” and “highly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 112-failure to further limit 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 27 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
 Claim 27 recites the odor-eliminating system of claim 13, wherein the odor eliminating liquid solution comprises liquid with odor absorption or odor eliminating properties. Since claim 13 from which claim 27 depends already recites odor eliminating properties, claim 27 broadens claim 13 in that odor absorption is listed as an alternative to odor eliminating properties. Odor eliminating properties and the fact that the odor eliminating liquid solution is a liquid is already recited by claim 13. 

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 16-17, and 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al. (United States Patent 6,287,550) in view of Sookram et al. (WO 2013/067545) Cheeseman et al. (USPG-Pub 2012/0118242) and Chateaunef (Ghost Crystals 2000). 
Claim 13 recites an odor-eliminating system comprising: an absorbent carrier that is infused with a composition for eliminating odors, the composition comprising: at least one binder, at least one surfactant; and a biocidal system, wherein the biocidal system comprises from about 0.01% to about 20.0 % by weight of the composition; and a pH buffer wherein the pH buffer is a biocidal, non-corrosive, acid composition comprising a proton count range of from 1.0 X 1020 to 9.9 X 1026 and an embodied conductivity range of from 250 mV to 1500mV and a 1% solution of the composition has a pH under 2.0. Since the primary biocide comprise .01-25% by weight of the system it is present in the composition in an amount at minimal 0.00001% to about 5%. The absorbent carrier comprises large pore crosslinked polymer crystals incorporated with a porous matrix, and wherein the polymer crystals comprise previously hydrated polymer crystals saturated with an odor eliminating liquid solution and subsequently dehydrated to form highly concentrated polymer crystals. 
Trinh et al. teach odor eliminating compositions which comprise metallic salts and an organic antibacterial agent, see abstract. The organic antimicrobial agent is present in amounts from 0.0002% to about 0.5% of the composition, see column 11, lines 5-11 and column 12, lines 3-10. The metallic salts which include copper, zinc or silver present at ranges from .001-2% by weight, see column 5, lines 10-67 to column 6, lines 1-19. It is noted that the instant specification at page 6 defines infused as the absorbent carrier being hydrated with an odor eliminating composition of which include spraying, and Trinh’s composition can be sprayed on to litter (absorbent carrier), see columns 2, lines 35-37, column 14, lines 13-23, column 24, lines 18-68, column 25, lines 5-67, columns 33-34, columns 35, lines 54-67 to column 36, lines 1-47, and claims 1-24.  Therefore, given that the composition of Trinh can be aqueous and sprayed to saturate litter materials, the composition of Trinh teaches and suggests infusing on an adsorbent carrier. The composition can comprise at least one binder, see column 35, lines 54-67. The composition is sprayed on to litter, see column 36, lines 1-9. The composition further includes a surfactant, see column 25 lines 5-65.  The composition can be provided with a spray dispenser which sprays liquid droplets of the composition, see column 33, lines 35-65. According to Trinh, the antimicrobial can include quaternary ammonium compounds, see column 11, lines 13-25. The composition can further contain a pH buffer, see column 17, lines 19-20. Trinh teaches that the composition can comprise sawdust as a litter material which absorbs moisture (absorbent carrier), clays such as bentonites (i.e. a silica based carrier) and mixtures thereof,  see column 3, lines 1-14, column 12, lines 29-28, and column 36, lines 1-9. The matrix can be porous, see column 20, line 59. 
Although Trinh et al. teaches metallic salts present from .001-2%, Trinh does not expressly state these are a “primary biocide” present from 0.01-25% by weight of a biocidal system comprising one or more of, copper, zinc, and silver.  Trinh does not expressly teach that the pH buffer is a biocidal, non-corrosive, acid composition comprising a proton count range from 1.0X1020 to 9.9X1026 and an embodied conductivity range of from 250mV to 1500mV and a 1% solution of the composition has a pH under 2.0. 
However, Sookram et al. teach compositions for eradicating odors, see abstract. The odors can come from the urine and feces of animals, see paragraph [0004]. The composition includes systems comprising a primary biocide and a pH buffer, see paragraph [0005]. The composition can comprise about .01-25% primary biocide, and .01-25% pH buffer, see paragraph [0024]. The pH buffer can have a proton count of 1.0X1020 to 9.9X1026 and a conductivity from 250mV to 1500mV with a pH of less than 2, see paragraph [0024]. The pH buffer is a biocidal and non-corrosive acid composition, see paragraph [0024] and [0038]. The primary biocide can comprise copper, zinc or silver salts, see paragraphs [0027]-[0029]. 
It would have been prima facie obvious to provide the metallic salts of Trinh as a primary biocide that comprises zinc, copper, or silver present from .01-25% as the primary biocide together with a biocidal, non-corrosive pH buffer composition that contains a proton count range of from 1.0X1020 to 9.9X1026 and an embodied conductivity range of from 250mV to 1500mV and a 1% solution of the composition has a pH under 2.0. 
A person of ordinary skill in the art would have been motivated to do so given copper, zinc, or silver together with a pH buffer having a proton count range of from 1.0 X 1020 to 9.9 X 1026, an embodied conductivity range of from 250 mV to 1500mV and a 0.1% solution of the composition having a pH of under 2.0 is taught by Sookram to establish biocidal properties that are non-corrosive and reduce mal-odor buildup associated with odors caused by excrement and ammonia, see [0024]. 
There would have been a reasonable expectation of success given the composition of Trinh can comprise pH buffers and metallic salts including, copper, zinc or silver, in an odor reducing composition and Sookram’s composition is also odor reducing. 
The modified Trinh does not expressly teach that the absorbent carrier further comprises large pore cross-linked polymer crystals incorporated with the silica based polymer (i.e. bentonite) matrix of Trinh.  
However, Cheeseman et al. teach the use of superabsorbent polymers including polyacrylamide with cat litters, see paragraphs [0014] and [0023]. The superabsorbent will absorb liquids up to at least 50 times its own weight, see paragraphs [0022]-[0026] and entire document. The polyacrylamide superabsorbent polymers can contain binder to form granules together with porous inorganic mineral, see abstract and paragraph [0017]. The binder not only helps minimize dust but enables the composition to retain its shape and not crumble, see paragraph [0020]. The rate of absorption is controlled by the amount of the superabsorbent polymer (polyacrylamide) and the mineral material present, see paragraph [0027]. The porous mineral makes up the matrix with the superabsorbent polymer within, see paragraphs [0028] and [0033]. 
Cheeseman does not teach the polyacrylamide is a crystal, however, polyacrylamide particles in crystalline form are known to absorb up to 500 times their own weight, see page 1 of Chateaunef. 
Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art before the time of filing to provide the modified Trinh’s silica based porous matrix of bentonite with cross-linked polyacrylamide crystals and to provide the polyacrylamide with a binder and porous matrix. 
A person of ordinary skill in the art would have been motivated to do so as these are taught to impart superabsorbent properties and can absorb up to 500 times its weight in liquids. Together with the mineral material and the polyacrylamide superabsorbent, absorption rate of the cat litter composition can be controlled. Having a binder present helps ensure there is less dust and enables the composition to retain its shape. 
There would have been a reasonable expectation of success as Cheeseman demonstrates that cat litter compositions can contain superabsorbent polymers such as polyacrylamides to absorb liquids and the modified Trinh teaches that the composition is applicable to cat litter containing bentonite.
Regarding claims 23-24 wherein the composition is incorporated into a synthetic turf or air filter, the Examiner notes that the intended use of the claimed composition holds little patentable weight. The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since the prior art composition provides odor-reducing capabilities it is thus capable of being sprayed anywhere where reduction of odor is desired. 
Regarding the limitation “wherein the polymer crystals comprise previously hydrated polymer crystals saturated with an odor eliminating liquid solution and subsequently dehydrated to form highly concentrated polymer crystals” fact that the polymer crystals have been “previously hydrated and saturated with an odor eliminating liquid solution and then dehydrated” does not impart patentable weight to the composition as patentability of the composition is based on the product and not how the product is made. E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process  claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product by process  claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product by process  claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product by process  claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product by process  claim, but an accused product made by a different process cannot infringe a product by process  claim" ). The carrier is directed to the polymer crystals and the limitations establishing how the polymer crystals are made impart no patentable weight as the patentability of a product does not depend on its method of production. It is further noted that the modified Chessman teaches polyacrylamide porous polymers which are interpreted to be large pore given their absorption capacity. Additionally, the specification notes that large-pore cross linked polymer crystals are polyacrylamide crystals. Since Chesseman and Chateaunef render obvious providing absorbent polyacrylamide crystals, these crystals would necessarily be large pore. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al. (United States Patent 6,287,550) in view of Sookram et al. (WO 2013/067545), Cheeseman et al. (USPG-Pub 2012/0118242) and Chateaunef (Ghost Crystals 2000) as applied to all claims above, and further in view of Kirsch et al. (USPG-Pub 2008/0022940). 
The teachings of the modified Trinh are discussed above. 
The modified Trinh does not expressly teach wherein the cross-linked polymer crystals comprise pore diameters of about 15 angstroms. 
However, Kirsch et al. teach super absorbent animal litter compositions in which their particles can have pore sizes which are adjustable by the agglomeration process, see paragraphs [0152], [0285]-[0286] and abstract. According to Kirsch larger pore sizes will allow for odiferous molecules to reach the actives within the particles and the odors can be trapped, see paragraphs [0080], [0152] and [0286]. The particles can have a pore size that yields a very high surface area that is excellent for odor and liquid absorption and the pore size can be adjusted with surfactants during manufacturing. It is noted that the absorbent particles can be created with any desired porosity, see paragraph [0152] and [0285]. Kirsch suggests that particles can be manufactured to have pore sizes ranging from 1 nanometer to a few hundred microns in diameter, see paragraph [0240]. 
It would have been prima facie obvious to adjust the size of the cross-linked polymeric superabsorbent particles of the modified Trinh to have particle sizes that overlap about 15 angstroms.  
A person of ordinary skill in the art would have been motivated to do so as Kirsch teaches that pore size is an adjustable parameter and that pore sizes can be tailored to have a high surface area that is excellent for odor and liquid absorption. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
There would have been a reasonable expectation of success given both the modified Trinh and Kirsch suggest compositions for cat litter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 16-17 and 22-25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of Patent No. 10,463,042 in view of Trinh et al. (United States Patent 6,287,550), Cheeseman et al. (USPG-Pub 2012/0118242) and Chateaunef (Ghost Crystals 2000) and Kirsch et al. (USPG-Pub 2008/0022940). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘042 disclose overlapping ranges for a primary biocide and a pH buffer, wherein the buffer system has a proton count from 1.0X1020 to 9.9X1026 and a conductivity from 250 mV to 1500 mV and a pH of less than 2.0. Although the instant claims do not recite water or surfactant, is not excluded from being present with the composition as the instant specification suggests it can be present and in light of the comprising claim language such surfactants or water are not excluded. Furthermore, the instant claims recite that the absorbent carrier can include sawdust or be silica based with polymer crystals. 
The biocide of instant claim 13 is not defined. Thus, the biocides of Patent ‘042 in scope with the broadly claimed biocides of instant claim 13. 
The difference between the instant claims and that of Patent ‘042 is that the instant claims have a sawdust or silica based carrier with binders and polymer crystals. 
Trinh et al. teach odor eliminating compositions which comprise metallic salts and an organic antibacterial agent, see abstract. The organic antimicrobial agent is present in amounts from 0.0002% to about 0.5% of the composition, see column 11, lines 5-11 and column 12, lines 3-10. The metallic salts which include copper, zinc or silver present at ranges from .001-2% by weight, see column 5, lines 10-67 to column 6, lines 1-19. The composition can comprise at least one binder, see column 35, lines 54-67. The composition is sprayed on to litter, see column 36, lines 1-9. The composition further includes a surfactant, see column 25 lines 5-65.  The composition can be provided with a spray dispenser which sprays liquid droplets of the composition, see column 33, lines 35-65. According to Trinh, the antimicrobial can include quaternary ammonium compounds, see column 11, lines 13-25. The composition can further contain a pH buffer, see column 17, lines 19-20. Trinh teaches that the composition can comprise sawdust which absorbs moisture, see column 3, lines 1-14. Trinh teaches that the composition can comprise sawdust as a litter material which absorbs moisture (absorbent carrier), clays such as bentonites (i.e. a silica based carrier) and mixtures thereof,  see column 3, lines 1-14, column 12, lines 29-28, and column 36, lines 1-9. 
It would have been prima facie obvious to provide the carrier of Patent’ 042 with an absorbent carrier to sawdust or silica materials (i.e. bentonite). A skilled artisan would have been motivated to do so to provide a carrier that absorbs moisture for litter applications. 
It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing to include a binder with the ‘042 Patent. 
A person would have been motivated to do so in order to provide sufficient clumping and to absorb urine. 
	Patent Application ‘042 does not recite the use of polyacrylamide crystals with the silica (i.e. bentonite), however as recognized by the prior art to Chateaunef, polymeric crystals provide enhanced water absorbing properties thus function as suitable superabsorbent polymers which is useful for the solid carriers as suggested by the teachings of Brewer.
Patent ’042 does not expressly teach that the absorbent carrier further comprises cross-linked polymer crystals. 
However, Cheeseman et al. teach the use of superabsorbent polymers including polyacrylamide with cat litters, see paragraphs [0014] and [0023]. The superabsorbent will absorb liquids up to at least 50 times its own weight, see paragraphs [0022]-[0026] and entire document. 
Cheeseman does not teach the polyacrylamide is a crystal however, polyacrylamide particles in crystalline form are known to absorb up to 500 times their own weight, see page 1 of Chateaunef. 
Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art before the time of filing to provide Patent ‘042 with cross-linked polyacrylamide crystals. 
A person of ordinary skill in the art would have been motivated to do so as these are taught to impart superabsorbent properties and can absorb up to 500 times its weight in liquids. 
Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the time of filing to provide the litter composition with cross-linked polyacrylamide crystals and to provide the polyacrylamide with a binder and porous silica matrix material. 
A person of ordinary skill in the art would have been motivated to do so as these polyacrylamide crystals are taught to impart superabsorbent properties and can absorb up to 500 times its weight in liquids. Together with the mineral material and the polyacrylamide superabsorbent, absorption rate of the cat litter composition can be controlled. Having a binder present helps ensure there is less dust and enables the composition to retain its shape. 
Regarding claims 23-24 wherein the composition is incorporated into a synthetic turf or air filter, the Examiner notes that the intended use of the claimed composition holds little patentable weight. The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since the prior art composition provides odor-reducing capabilities it is thus capable of being sprayed anywhere where reduction of odor is desired. 
Patent ‘042 does not teach wherein the cross-linked polymer crystals comprise pore diameters of about 15 angstroms. 
However, Kirsch et al. teach super absorbent animal litter compositions in which their particles can have pore sizes which are adjustable by the agglomeration process, see paragraphs [0152], [0285]-[0286] and abstract. According to Kirsch larger pore sizes will allow for odiferous molecules to reach the actives within the particles and the odors can be trapped, see paragraphs [0080], [0152] and [0286]. The particles can have a pore size that yields a very high surface area that is excellent for odor and liquid absorption and the pore size can be adjusted with surfactants during manufacturing. It is noted that the absorbent particles can be created with any desired porosity, see paragraph [0152] and [0285]. Kirsch suggests that particles can be manufactured to have pore sizes ranging from 1 nanometer to a few hundred microns in diameter, see paragraph [0240]. 
It would have been prima facie obvious to adjust the size of the cross-linked polymeric superabsorbent particles of the modified Patent ‘042 to have particle sizes that overlap about 15 angstroms.  
A person of ordinary skill in the art would have been motivated to do so as Kirsch teaches that pore size is an adjustable parameter and that pore sizes can be tailored to have a high surface area that is excellent for odor and liquid absorption. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the limitation “wherein the polymer crystals comprise previously hydrated polymer crystals saturated with an odor eliminating liquid solution and subsequently dehydrated to form highly concentrated polymer crystals” fact that the polymer crystals have been “previously hydrated and saturated with an odor eliminating liquid solution and then dehydrated” does not impart patentable weight to the composition as patentability of the composition is based on the product and not how the product is made. E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. The carrier is directed to the polymer crystals and the limitations establishing how the polymer crystals are made impart no patentable weight as the patentability of a product does not depend on its method of production. It is further noted that the modified Chessman teaches polyacrylamide porous polymers which are interpreted to be large pore given their absorption capacity. Additionally, the specification notes that large-pore cross linked polymer crystals are polyacrylamide crystals. Since Chesseman and Chateaunef render obvious providing polyacrylamide crystals, these crystals would necessarily be large pore. 

Response to Remarks 
Applicant argues that Cheesman at most disclosed superabsorbent polymer (SAP) which is able to absorb 50-400 times its own weight in water though the SAP will generally be a compromise between absorbency, cost and density/cross linking. Cheesman fails to disclose large pore crosslinked polymer crystals incorporated with a porous matrix and that the polymer crystals comprise previously hydrated polymer crystals saturated with an odor eliminating liquid solution and subsequently dehydrated to form highly concentrated polymer crystals. Applicants argue that Cheeseman states that higher density (i.e.. higher concentration) SAPs have a drawback in that they are able to absorb less liquid than lower density SAPs. due to the lower available interior volume or "empty space" within the SAP. Even assuming for that sake of argument that Cheeseman discloses previously hydrated polymer crystals, a point to which Applicant does not concede, the methods of Cheeseman, arguably at most, only indicate a hydration of water to prevent the SAP particles from sticking together and also to disperse the particles evenly and to allow them to fully hydrate. However, this, at best, still fails to disclose any hydration with "an odor eliminating liquid solution" such that the polymer crystals are then "subsequently dehydrated to form highly concentrated polymer crystals".
Examiner respectfully submits that the claims are to an odor eliminating composition. The fact that the polymer crystals have been “previously hydrated and saturated with an odor eliminating liquid solution and then dehydrated” does not impart patentable weight to the composition as patentability of the composition is based on the product and not how the product is made. E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process  claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product by process  claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product by process  claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product by process  claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product by process  claim, but an accused product made by a different process cannot infringe a product by process  claim" ). Furthermore, since the crystals resume their dehydrated form its unclear whether there is any odor eliminating liquid even present on the crystals. The carrier is directed to the polymer crystals and the limitations establishing how the polymer crystals are made impart no patentable weight as the patentability of a product does not depend on its method of production. It is further noted that the modified Chessman teaches polyacrylamide polymers which can be porous. These are interpreted to be large pore given their absorption capacity. Additionally, the specification notes that large-pore cross linked polymer crystals are polyacrylamide crystals. Since Chesseman and Chateaunef render obvious providing absorbent polyacrylamide crystals, these crystals would necessarily be large pore. Thus, Applicant’s argument that the Chessman references fails to suggest hydration with an odor eliminating liquid solutions such that the polymer crystals are then subsequently dehydrated is not persuasive.  
Applicants wish to hold the double patenting rejections in abeyance therefore double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.

Conclusion
Applicant’s arguments/remarks are considered unpersuasive and the amendments to the claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619